10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

I

pase 2:19-cv-07044-RGK-PJW Document9 Filed 08/14/19 Page 1of2 Page ID #:103

NICOLA T. HANNA
United States Attorney
BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division
STEVEN R. WELK
Assistant United States Attorney
Chief, Asset Forfeiture Section
JOHN J. KUCERA (Cal. Bar No. 274184)
Assistant United States Attorney
Asset Forfeiture Section
1400 United States Courthouse
312 North Spring Street
Los Angeles, California 90012

Telephone: (213) 894-3391
Facsimile: (213) 894-0142
E-mail: John. Kucera@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. CV 19-7044-RGK-E
Plaintiff, WARRANT
Vv.

APPROXIMATELY $11,802.92 IN BANK
FUNDS SEIZED FROM CITIBANK
ACCOUNT '6973,

Defendants.

 

 

 

TO: UNITED STATES MARSHALS SERVICE:

A Verified Complaint for Forfeiture having been filed in this
action,

IT IS ORDERED that you seize the defendants, Approximately
$11,802.92 in Bank Funds Seized from Citibank Account '6973, and
cause the same to be detained in your custody, or in the custody of a

Substitute Custodian, until further notice of the Court, and that you

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

I

 

pase 2:19-cv-07044-RGK-PJW Document9 Filed 08/14/19 Page 2of2 Page ID #:104

give due notice to all interested persons that they must file their
Claims and Answers with the Clerk of this Court within the time
allowed by law.

YOU ARE FURTHER ORDERED to file this process in this Court with

your return promptly after execution.

DATED: 8/14/2019

 

KIRY K. GRAY, Clerk

awd

Deputy Clerk of Court

 

 

 

 
